Exhibit 10.13

BANK OF THE OZARKS, INC.

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

GRANT AGREEMENT

WHEREAS,             (hereinafter called the “Participant”) is a non-employee
director of Bank of the Ozarks, Inc. (the “Company”); and

WHEREAS, the Company has in place the Bank of the Ozarks, Inc. Non-Employee
Director Stock Option Plan (a copy of which is attached hereto as Exhibit A)
(the “Plan”), which provides for annual awards to qualified non-employee
directors of the Company and its Subsidiaries of options to purchase shares of
the Company’s Common Stock;

WHEREAS, the grant of this Option to the Participant and the execution of a
Grant Agreement in the form hereof have been duly authorized by the Company’s
Board of Directors to become effective on the Date of Grant (as defined below);

NOW, THEREFORE, effective as of the Date of Grant, the Company grants to the
Participant an Option pursuant to the Plan to Purchase             shares of
Common Stock at a price equal to $            per share, subject to adjustment
in certain circumstances as provided below or pursuant to the Plan, and agrees
to cause certificates for any shares purchased hereunder to be delivered to the
Participant upon payment of the aggregate Option Price in full, all subject,
however, to the terms and conditions hereinafter set forth. Capitalized terms
used in this Agreement that are not otherwise defined in this Agreement are used
as defined in the Plan.

1. The “Date of Grant” is             .

2. This Option shall become fully exercisable upon the Date of Grant.

3. This Option shall be exercisable only upon payment to the Company of the
aggregate Option Price of the shares with respect to which the Option is
exercised. The Option Price shall be payable in cash or by check acceptable to
the Company.

If permitted, in the sole judgment of the Company, under applicable securities
and other laws, the requirement of payment in cash shall be deemed satisfied if
the Participant shall have made arrangements satisfactory to the Company with a
broker who is a member of the National Association of Security Dealers, Inc. to
sell on the exercise date a sufficient number of the shares being purchased so
that the net proceeds of the sale transaction will at least equal the aggregate
Option Price and pursuant to which the broker undertakes to deliver the
aggregate Option Price to the Company not later than the date on which the sale
transaction will settle in the ordinary course of business.

Upon the prior consent of the Board, this Grant Agreement may be unilaterally
amended by the Company to provide for the following additional forms of payment
of the Option Price:

(i) by the transfer to the Company of shares of Common Stock owned by the
Participant for at least six months (or, with the consent of the Board, as
applicable, for less than six months) having an aggregate fair market value per
share at the date of exercise equal to the aggregate Option Price, or (ii) by
authorizing the Company to withhold a number of shares of Common Stock otherwise
issuable to the Participant having an aggregate fair market value per share on
the date of exercise equal to the aggregate Option Price or (iii) by a
combination of such methods of payment; provided, however, that the payment
methods described in clauses (i) and (ii) will not be available at any time that
the Company is prohibited from purchasing or acquiring such shares of Common
Stock.

4. This Grant Agreement shall automatically expire on the earlier of (a) ten
years from the Date of Grant (the “Specified Term”) or (b) if the Participant
ceases to be a director of the Company for any reason, 90 days after the date on
which the Participant ceased to be a director.



--------------------------------------------------------------------------------

5. This Option is not transferable without (i) the prior written consent of the
Board, which consent may be withheld or granted in its sole judgment, and
(ii) evidence satisfactory to the Board that such transfer will be made in
compliance with all federal and state securities laws. This Option is not
exercisable except as provided in this Grant Agreement and the Plan.

6. Adjustments shall be made in the Option Price and in the number or kind of
shares of Common Stock or other securities covered by this Option to the extent
required to prevent dilution or enlargement of the rights of the Participant
that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, reorganization, partial
or complete liquidation or issuance of rights or warrants to purchase securities
of the Company or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Any fractional shares resulting from the
foregoing adjustments will be eliminated.

7. Upon each exercise of this Option, the Company as promptly as practicable
shall mail or deliver to the Participant a stock certificate or certificates
representing the shares then purchased and shall pay all stamp taxes payable in
connection therewith. The issuance of such shares and delivery of the
certificate or certificates therefor shall, however, be subject to any delay
necessary to complete (a) the listing of such shares on any stock exchange upon
which shares of the same class are then listed and (b) such registration or
qualification of such shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or advisable.

EXECUTED effective as of the             day of                     .

 

  BANK OF THE OZARKS, INC. By:  

 

 

George Gleason

Chairman/Chief Executive Officer

The undersigned Participant hereby acknowledges receipt of an executed original
of this Grant Agreement and accepts the option granted thereunder upon the terms
and conditions set forth in the Grant Agreement and the Plan.

 

By:  

 

  Participant